DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Solt on 01/26/2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as displayed below and claim 24 is cancelled.
CLAIM 1: A valve assembly for use in an actuation assembly, with the actuation assembly including an actuation housing coupled to a transmission of a vehicle to direct fluid, said valve assembly comprising: a valve support adapted to be coupled to the actuation housing, with said valve support having a body portion defining a plurality of solenoid bores; a plurality of solenoids with each one of said plurality of solenoids disposed within a corresponding one of said plurality of solenoid bores, and with said plurality of solenoids being directly mounted to said valve support for controlling a flow of fluid; an electrical power distribution device at least partially coupled to said valve support with said electrical power distribution device connected to each of said plurality of solenoids to provide electrical power to said plurality of solenoids to actuate said plurality of solenoids for controlling the flow of fluid; ; and wherein said valve support has a first face and a second face opposite said first face, wherein said plurality of solenoid bores extend at least partially between said first face and said second face, and wherein said side portion extends between said first face and said second face.  
CLAIM 24: (CANCELLED)
The above claim amendment was made to avoid a potential indefinite rejection. 

Allowable Subject Matter
Claims 1-4, 6, 8-12, 14, 16-17, 19-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Yagi (U.S. Patent No. 5,895,027) discloses a valve assembly  (Figs. 1-3C) for use in an actuation assembly (50), with the actuation assembly (50) including an actuation housing (60) coupled to a transmission of a vehicle to direct fluid (Column 3 lines 13-24), said valve assembly comprising: a valve support (20) adapted to be coupled to the actuation housing (60), with said valve support (60) having a body portion (21) defining a plurality of solenoid bores (at 21b); a plurality of solenoids (SV) with each one of said plurality of solenoids (SV) disposed within a corresponding one of said plurality of solenoid bores (at 21b), and with said plurality of solenoids (SV) being directly mounted to said valve support (20) for controlling a flow of fluid; an electrical power distribution device (33) at least partially coupled to said valve support (20) with said electrical power distribution device (33) connected to each of said plurality of solenoids (SV) to provide electrical power to said plurality of solenoids (SV) to actuate said plurality of solenoids (SV) for controlling the flow of fluid; and a tray (41) coupled to said body portion (21) of said valve support (20); wherein said tray (41) has a support portion configured to support a portion of said electrical power distribution device (33).
Yagi does not render obvious in combination with the rest of the claim limitations wherein said support portion of said tray is disposed adjacent a side portion of said valve support, and wherein said valve support has a first face and a second face opposite said first face, wherein said plurality of solenoid bores extend at least partially between said first face and said second face, and wherein said side portion extends between said first face and said second face. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753